                  Case 19-32042             Doc 27        Filed 08/04/21 Entered 08/04/21 17:09:39         Desc Main
                                                            Document     Page 1 of 5
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In Re:                                                 §
                                                                      §
               ANGELA N. YOUNG                                        §         Case No. 19-32042
                                                                      §
                                   Debtor                             §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that N. NEVILLE
               REID, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
               trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
               of Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       219 S. Dearborn Street
                                                       Chicago, IL 60604

                     This motion will be presented and heard electronically using Zoom for Government on
               Tuesday, August 31st at 10:30 a.m. No personal appearance in court is necessary or permitted.
               To appear and be heard on the motion, you must do the following:

               To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
               password.

               To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
               enter the meeting ID and password.

               Meeting ID and password. The meeting ID for this hearing is 161 123 7008 and the password is
               277139. The meeting ID and password can also be found on the judge’s page on the court’s web
               site.

               If you object to this motion and want it called on the presentment date above, you must file a
               Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
               is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
               timely filed, the court may grant the motion in advance without a hearing.

               Date Mailed: 08/04/2021                                    By: /s/ N. Neville Reid
                                                                                            Chapter 7 Trustee




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
        Case 19-32042             Doc 27   Filed 08/04/21 Entered 08/04/21 17:09:39   Desc Main
                                             Document     Page 2 of 5


     N. Neville Reid, Trustee
     Fox, Swibel, Levin & Carroll, LLP
     200 West Madison Street
     Suite 3000
     Chicago, IL 60606




UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 19-32042                 Doc 27           Filed 08/04/21 Entered 08/04/21 17:09:39                                      Desc Main
                                                          Document     Page 3 of 5


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      ANGELA N. YOUNG                                                       §         Case No. 19-32042
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     12,148.37
                   and approved disbursements of                                                                      $                       3,407.04
                                                            1
                   leaving a balance on hand of                                                                       $                       8,741.33


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: N. NEVILLE REID                                    $               299.30 $                        0.00 $                  299.30
                   Total to be paid for chapter 7 administrative expenses                                             $                         299.30
                   Remaining Balance                                                                                  $                       8,442.03


                 Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                                 NONE


               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 19-32042            Doc 27   Filed 08/04/21 Entered 08/04/21 17:09:39              Desc Main
                                             Document     Page 4 of 5

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $818.89 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     1                  COMCAST                 $             388.21 $               0.00 $              388.21
     2                  VERIZON                 $             430.68 $               0.00 $              430.68
                Total to be paid to timely general unsecured creditors                $                  818.89
                Remaining Balance                                                     $                7,623.14


             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 19-32042             Doc 27   Filed 08/04/21 Entered 08/04/21 17:09:39               Desc Main
                                             Document     Page 5 of 5

              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 1.6 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $21.98. The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $7,601.16.


                                              Prepared By: /s/ N. Neville Reid
                                                                            Chapter 7 Trustee


     N. Neville Reid, Trustee
     Fox, Swibel, Levin & Carroll, LLP
     200 West Madison Street
     Suite 3000
     Chicago, IL 60606


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
